Hammond, J.
The appellee sued the appellant in the’ court below upon an account for money had and received and for money paid for the use and benefit of the appellant at his-instance and request. Upon the issue formed by the general denial, the case was tried by a jui’y and resulted in a verdict for the appellee, upon which judgment was rendered over the appellant’s motion for a new trial and exceptions.
The grounds upon which the new trial was asked were,, that the verdict was not sustained by sufficient evidence, and was contrary to law, and because the damages assessed were-excessive.
The evidence for the appellee clearly made out his case and authorized the amount of the recovery in his favor as found by the jury. The evidence was directly contradicted by that for the appellant. In such case, as has often been held by' this court-, we can not weigh the evidence to determine the correctness of the verdict. The verdict of the jury, having the-approval of the trial court in its refusal of a new trial, can not, under the evidence as it comes to us in the record, be disturbed by this court.
Judgment affirmed, at appellant’s costs.